DETAILED ACTION
This office action is responsive to the amendment filed April 30, 2021. By that amendment, claims 1, 2, 4, 6, 9-11, and 15-19 were amended. Claims 1-20 stand pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The outstanding rejections under 35 USC 112(b) were overcome by the amendments of April 30, 2021. 
Applicant's arguments filed April 30, 2021, regarding the rejection of at least claims 1 and 17 under 35 USC 102(a)(1) in view of Radcliffe have been fully considered. Even in light of the amendments of that same date, the arguments are not found to be persuasive in overcoming the rejection of record. Applicant has stated that Radcliffe does not include particular portions – particularly, regarding claim 1, the front portion including ramped portions; and the rear portion including ramped portions configured to provide wedging forces against the top and bottom supports. Particularly regarding claim 17, the front and rear portions being wedgingly engaged with the top and bottom portions. 
Examiner has reconsidered the Radcliffe reference in light of the newly presented limitations of the amendment and does not agree that Radcliffe does not include structures which read on these claims. The newly presented rejection will 
All claims which depend therefrom were treated along with the independent claims without additional substantive argument. 
Claim 11 was rejected under 35 USC 103 in view of Radcliffe and Gerbec. Applicant argues that the combination does not include each of the newly claimed features. Examiner respectfully disagrees and indicates in the rejection, following, how he understands the prior art to continue to render the claims obvious. 
All claims which depend therefrom were treated along with the independent claims without additional substantive argument. 
Priority
As noted in a prior office action, these claims are considered to have an earliest date of disclosure of April 25, 2017. If examiner has erred in stating this is the case, evidence to the contrary is requested for examiner’s reconsideration. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 teaches “a 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-9, 17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Radcliffe et al. (US 2015/0173917 A1).
Regarding claim 1, Radcliffe teaches an expandable implant as best seen at figs. 2A, and 4. The implant includes 
a top support 20 capable of engaging a first portion of bone [0039]; 
a bottom support 40 capable of engaging a second portion of bone [0039]; 
a control assembly 10/70/80/22/42 coupled to the top support and the bottom support 20/40 as in fig. 2 and configured to control relative movement between the top support and the bottom support [0041], wherein the control assembly 10/70/80/22/42 includes a control member 70 including a head 71 and an access port 77; 
the head includes a recess 72 in fluid communication with the access port 77 to be capable of delivery of fluid to an interior of the implant via the recess 72 and access port 77; 

the front portion 10 includes a first pair of ramped surfaces 11 (on different sides of 10) capable of providing a wedging force to the top support 20 and the bottom support 40 (by interaction with 21/41). The rear portion 22/42 includes a second pair of ramped surfaces 21/41 capable of providing a second wedging force to the top support and bottom support 20/40 (by interaction with 11).
Regarding claim 4, the control member 70 is a threaded screw having the head 71 and a body portion 74. The front portion 10 is adjustably coupled to the body portion 74 as can be seen clearly in fig. 2A and the rear portion 22/42 is longitudinally fixed relative to the head 71 (20/40 are fixed longitudinally within 60 and are permitted movement only in up/down direction; 71 is fixed relative to 60 by retaining clip 80).
Regarding claims 5-8, the implant further includes a retaining member 80 which extends through (between) the rear portion (between opposite walls of 22/42) and 80 engages a circumferential groove 73 in the head 71 of the control member 70. 80 is considered to be formed with two arms (ends of the “U” as best seen at fig. 4) which are considered separate and spaced apart retaining members. 
Regarding claim 9, the implant is symmetric about at least one plane extending along the control assembly as can be seen in fig. 4.
Regarding claim 10, Radcliffe teaches many shapes including rectangular, oval, or “banana” shaped [0056]. A banana shaped device is not symmetrical in the claimed plane such that the claim is met. 


Regarding claims 17-19, Radcliffe teaches an implant as best seen at figs. 2A and 4. The implant includes 
a top support 20 capable of engaging a first portion of bone [0039]; 
a bottom support 40 capable of engaging a second portion of bone [0039]; 
a control assembly 10/70/80/22/42 coupled to the top support 20 and the bottom support 40 and capable of controlling relative movement between the top support and the bottom support ([0041] compare figs. 2A and 3A), 
the control assembly includes: 
a front portion 10 capable of wedgingly engaging the top and bottom supports 20/40 (21/41/11 interacting wedgingly); 
a rear portion 22/42 capable of wedgingly engaging the top and bottom supports 20/40 (21/41/11 all wedgingly engaging); and 
a control member 70 adjustably engaging the front portion 10 and the rear portion 22/42 and including a head 71; 
a head 71 includes a recess 77 and at least one access port 72 in fluid communication with the recess 77 to enable delivery of fluid to an interior of the implant via the recess 77 and at least one access port 72.
	The device can be formed in various sizes and shapes, including sides with an outward bow [0056], which is considered to read on the claimed “D” shape. 
Regarding claim 19, a bottom surface 22 of 20 engages a top surface 42 of 40 when the implant is in a collapsed configuration (fig. 10) to define one or more access apertures extending through first and second side portions (see fig. 10). 
Regarding claim 20, the implant includes a retaining member 80 (including a pair of retaining members at opposite ends of 80 – the two arms of the “U”) which passes through the rear portion 22/42 and engages a circumferential groove 73 in the head of the control member 70.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radcliffe in view of Mitchell (US 8,821,506 B2).
Regarding claims 2 and 3, Radcliffe teaches the limitations of claim 1 but fails to teach the access port including a pair of access ports spaced apart from the head along a length of the control member and provided on generally opposite sides of the control member. 
Radcliffe teaches the access port 77 to be for the purpose of permitting passage of a guide wire through the system [0044], [0016], etc. It is also noted that Radcliffe is designed to permit insertion of bone growth material, cement, or other materials, therein 
It is noted that the instant application fails to provide any particular criticality for having more than a single access port, or any particular direction or shape of access port. The entirety of disclosure related to this feature appears to be provided at this claim, at figs. 33-50, 62-70, and in the disclosure at [0057-8] and [0078] and [0090]. The only explicit discussion of use of multiple ports is at [0058] in which use of two access ports is described as one embodiment, and it is specifically noted that more or fewer access ports 238 could be utilized, and that the access ports could be varied to suit a particular application, size of implant, and the like. The only requirement of the access ports which remains consistent throughout the disclosure is that they must provide for fluid communication with an interior of the implant. Therefore, criticality of any particular shape, configuration, or number of access ports cannot be said to have been provided by the originally presented disclosure. 
Examiner is of the position that any aperture, hole, or bore, which is open at two ends provides fluid access from one end to the other end of that aperture, hole or bore. 
Mitchell provides a screw design which is designed to both pass over a guide wire 72 as at fig. 7 and permit fluid communication between a recess 44 and a pair of access ports 45g/h/i/j which are not perpendicular to the longitudinal axis of the screw. Mitchell provides other variants of locations, angulations, shapes and sizes of access ports. The access ports are designed to carry cementitious fluid 62 into a vertebral space (fig. 1).

The teachings of Radcliffe and Mitchell, taken together, would have led one of ordinary skill to modify the Radcliffe reference to add the Mitchell openings into the Radcliffe structure 70 to arrive at the claimed invention in order to provide for alternative insertion sites for cement material into the implant. 
Additionally, various configurations of passageways are all considered to be functionally equivalent as they provide the claimed fluid communication. As such, it would have been a mere matter of optimization and choice between functionally equivalent structures to arrive at the particularly claimed shape of the passageways. 

Claims 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radcliffe in view of Gerbec et al. (US 6,648,917 B2).
Regarding claim 11, Radcliffe teaches an expandable implant as at figs. 2A and 4. The implant includes 
a top support 20 including a top surface capable of engaging a first portion of bone [0039]; 
a bottom support 40 including a bottom surface capable of engaging a second portion of bone [0039], 

a control assembly 10/70/80 coupled to the top support 20 and the bottom support 40 and capable of controlling relative movement between the top support and the bottom support [0041], 
wherein the control assembly 10/70/80 includes a control member 70 having a recess 77 and at least one access port 72 in fluid communication with the recess 77 capable of enabling delivery of fluid to an interior of the implant via the recess and at least one access port 72;
a front wedge member 10 received on the control member 70 (threadedly coupled thereto);
a second wedge member 22/42 received on the control member (70 threaded therethrough, all structures formed together into a single unit), wherein the first and second wedge members are configured to move in opposite directions from one another.
Radcliffe fails to teach each of the top surface of 20 and the bottom surface of 40 tapers relative to the middle plane to define a taper; though Radcliffe suggests inclusion of a tapered configuration by inclusion of a tapered nose 92 to facilitate entry of the device during insertion [0049].

It would have been obvious to one with ordinary skill in the art at the time of the invention to taper the upper and lower surfaces of Radcliffe’s supports 20/40 as suggested by the configuration of Gerbec in order to improve upon the tapered nature of Radcliffe’s nose 92 and further enhance facilitation ease of insertion and placement of the device. 
Regarding claims 12-14, in the suggested modification (adding tapered configuration to Radcliffe’s supports 20/40) the taper therebetween will remain constant as the implant expands. 
Regarding claim 15, the front wedge member 10 is threadingly coupled to a threaded portion 74 of the control member 70 and the rear wedge member 22/42 is rotatably coupled and longitudinally fixed relative to a head 71 of the control member 70 (at wall 63; all portions being coupled together into a single unit). 
Regarding claim 16, a retaining member 80 extends through the rear wedge member 22/42 (between the two sides thereof) and engages a circumferential groove 73 in the head 71 of the control member 70.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID W BATES/Primary Examiner, Art Unit 3799